UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-6006



UNITED STATES OF AMERICA,

                                               Defendant - Appellee,

          versus


SAMUEL EDMOND COFFEY,

                                              Plaintiff - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CR-97-121, CA-98-748)


Submitted:   March 11, 1999                 Decided:   March 18, 1999


Before WIDENER and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Samuel Edmond Coffey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Samuel Coffey, a federal inmate, appeals from the district

court’s order dismissing without prejudice his motion filed under

28 U.S.C.A. § 2255 (West 1994 & Supp. 1998).      The court dismissed

Coffey’s motion without prejudice pursuant to Rule 4 of the Rules

Governing § 2255 Proceedings.   Because a dismissal without preju-

dice is not generally appealable, we deny a certificate of appeal-

ability and dismiss the appeal.       See Domino Sugar Corp. v. Sugar

Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).

Because we find that a transcript is not necessary, we deny Cof-

fey’s motion for preparation of a transcript at government expense.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                            DISMISSED




                                  2